                                                                  USDSSDNY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     DOCUMENT
--------------------------------------------------------X         ELECTRONICALLY FILED
SECURITIES & EXCHANGE
                                                                  DOC#:-- -------~
COMMISSION,
                    Plaintiff,
                                                                  DATE FILED: / Q / 1 ct'Lt /
                 V.

AMERICAN GROWTH FUNDING II, LLC,                                   16-CV-828 (KMW)
PORTFOLIO ADVISORS ALLIANCE, INC. ,                            OPINION AND ORDER
RALPH C. JOHNSON,
HOW ARD J. ALLEN III, and
KERRIL. WASSERMAN

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:
        The Securities and Exchange Commission ("SEC" or "the Commission") brought this

action against American Growth Funding II and Ralph C. Johnson ("the AGF II Defendants")

and Portfolio Advisors Alliance, Howard J. Allen III, and Kerri L. Wasserman ("the PAA

Defendants") (collectively, "the Defendants") for securities fraud under Sectionl0(b) of the

Exchange Act and Rulel 0b-5 thereunder, and Sections l 7(a)(l), (2), and (3) of the Securities

Act. The SEC filed motions in limine on August 8, 2018 (ECF No. 166), and the AGF II

Defendants filed motions in limine on August 9, 2018 (ECF No. 168). This Court's rulings on

these motions are stated below.

I.      RULINGS

        A.       SEC Motions in Limine

                  1.      Motion I: Evidence Related to Investor Losses and Profits

        The SEC first seeks to exclude evidence related to the pecuniary losses (or profits) of

AGF II investors because such evidence is irrelevant. (SEC Mem. Supp., ECF No. 167, at 4-5.)

Thi:i i~ ~o, ~~~Qr~in 0 to the SEC, because the Commission need not demonstrate the AGF II
investors suffered a monetary loss to succeed in this enforcement action. (Id.) The question here

is whether the Defendants defrauded the AGF II investors through material misrepresentations,

not whether those misrepresentations resulted in monetary injury to the AGF II investors. (Id.)

Apart from the irrelevance of evidence related to investor loss, the SEC also argues such

evidence will confuse the jury and "improperly inject issues of causation into the case." (Id. at

5.) Finally, the SEC contends evidence of investor loss would be prejudicial by suggesting any

misrepresentation was not material because "these victims 'made out well.'" (Id.)

       In response, the Defendants contend evidence of investor loss is relevant to scienter.

(AGF II Defs. Mem. Opp'n, ECF No.174, at 3 ("Whether investor funds have been misused,

misappropriated, or losses have been incurred is directly relevant to the mental state of the

defendants at the time the alleged misrepresentations were made."); PAA Defs. Mem. Opp'n,

ECF No. 172, at 20 ("[T]he fact that this was not a scheme to defraud investors, but rather, a

legitimate investment in which no investors lost any of their investment, also goes to the issue of

whether the PAA Defendants intended to harm investors.").) The Defendants further argue

evidence of investor loss is relevant to materiality. (AGF II Defs. Mem. Opp'n at 2 ("[I]nvestor

profits are directly relevant to [the] issue[] of materiality."); PAA Defs. Opp'n at 20 ("[T]he fact

that investors did not incur any losses-and in fact, profited off the transaction-is relevant to

the total mix of information that a reasonable investor would be interested in knowing in

deciding whether to invest").) Finally, the AGF II Defendants assert that "evidence regarding

investor profits/losses is directly relevant to the Court's determination as to the appropriate level

of penalties to be imposed." (AGF II Defs. Mem. Opp'n at 3.)

        This Court agrees with the SEC that the monetary losses or profits of AGF II investors

are not relevant. The enforcement action here is similar to that in In re Reserve Fund Securities



                                                  2
and Derivative Litigation, No. 9-CV-4346 (PGG), 2012 WL 12354220, at* 1-2 (S.D.N.Y. Sept.

11, 2012) (Gardephe, J.), in which the court rejected the defendants' attempts to present evidence

showing "investors recouped most of their investment . .. . [b]ecause investor loss is irrelevant to

the jury's resolution of the Commission's claims, [and] evidence and argument concerning this

subject is likewise irrelevant." This reasoning is compelling. The SEC does not need to

demonstrate investor loss to succeed on its claims. "[I]n an enforcement action, civil or criminal,

there is no requirement that the government prove injury, because the purpose of such actions is

deterrence, not compensation." SEC v. Apuzzo, 689 F.3d 204,212 (2d Cir. 2012); see also SEC

v. Kelly, 765 F. Supp. 2d 301,319 (S.D.N.Y. 2011) (McMahon, J.) (" [U]nlike a private plaintiff,

the SEC need not allege or prove reliance, causation, or damages in an action under Section

IO(b) or Rule lOb-5." (citing SEC v. Credit Bancorp, Ltd., 195 F. Supp. 2d 475, 490-91

(S.D.N.Y. 2002)). Investor losses or profits are thus irrelevant.

       Moreover, exclusion of evidence related to investor losses or profits comports with the

"major congressional policy behind the securities laws in general, and the antifraud provisions in

particular," which is "the protection of investors who rely on the completeness and accuracy of

information made available to them." Chris-Craft Indus. v. Piper-Aircraft Corp., 480 F.2d 341,

363 (2d Cir. 1973) (emphasis added). Indeed, the SEC brings enforcement actions to deter

fraudulent misrepresentations and omissions, thus ensuring investors are provided the

information needed to make informed investment decisions. Put another way, the harm to be

deterred is not pecuniary-it is informational. See United States v. Leonard, 529 F.3d 83, 91 (2d

Cir. 2008) ("[I]nsofar as [defendants] intended to deprive investors of the 'full information' they

needed to 'make refined, discretionary judgments,' they intended to harm the investors."

(quoting United States v. Rossomando, 144 F.3d 197,201 n.5 (2d Cir. 1998))).



                                                 3
        The Defendants' arguments, which attempt to show investor profits are relevant to

scienter, materiality, and civil penalties, are not persuasive. Each argument is addressed below.

                        1.     Scienter

        The Defendants first argue evidence of investor profits is relevant to scienter because the

fact that investors profited suggests that the Defendants did not intend to 'harm' the investors.

(See PAA Defs. Mem. Opp'n at 20; AGF II Defs. Mem. Opp ' n at 3.) This argument, however,

conflates intent to cause investors pecuniary harm and intent to mislead investors by depriving

them of full information. The SEC need demonstrate scienter only as to the latter to succeed in

its enforcement action. See Abrahamson v. Flescher, 568 F.2d 862, 878 n.27 (2d Cir. 1997)

("Sci enter does not require a showing of intent to cause a loss to a plaintiff' (citing SEC v.

Capital Gains Research Bureau, Inc., 375 U.S. 180, 192 n.39 (1963)). Investor profits are not

relevant to whether the Defendants intended to deprive investors of material information. This

argument therefore fails.

                       11.     Materiality

       The Defendants next argue evidence of the profits investors ultimately realized is relevant

to the materiality of earlier misrepresentations. (See PAA Defs. Mem. Opp'n at 20; AGF II

Defs. Mem. Opp'n at 2.) This contention is plainly wrong. "Materiality is determined in light of

the circumstances existing at the time the alleged misstatement occurred." Ganino v. Citizens

Util. Co., 228 F.3d 154, 165 (2d Cir. 2000) (emphasis added); see also Spielman v. Gen. Host

Corp., 402 F. Supp. 190, 194 (S.D.N.Y. 1975) (Weinfeld, J.) ("The determination of materiality

is to be made upon all the facts as of the time of the transaction and not upon a 20-20 hindsight

view long after the event."). Whether investors later did or did not profit was not known at the

time of the alleged misrepresentations, and therefore this fact is not relevant to the materiality of



                                                  4
the misrepresentations at the time they were made. See Kaiser-Frazer Corp. v. Otis & Co., 195

F.2d 838, 843 (2d Cir. 1952) (concluding an overstatement of earnings in a quarterly report was

not rendered immaterial simply because in the end "profits for the year as a whole were

substantially unaffected by the overstatement").

       Furthermore, allowing evidence of subsequent investor profits to color the materiality

analysis would-as touched on above-undermine the "major congressional policy" behind the

antifraud provisions, which is safeguarding "the completeness and accuracy of information made

available to [investors] ." Chris-Craft, 480 F .2d at 363. If Congress intended to target only those

fraudulent misrepresentations resulting in a monetary loss, it would have required the SEC to

show loss causation. Congress did not do so. See Apuzzo, 689 F.3d at 212 (" [I]n an enforcement

action, civil or criminal, there is no requirement that the government prove injury, because the

purpose of such actions is deterrence, not compensation." (emphasis added)).

       In an attempt to salvage their materiality argument, the AFG II Defendants cite United

States v. Forbes, 249 F. App 'x 233 , 237 (2d Cir. 2007), in which the Second Circuit held that

"investor losses were probative on the issue of materiality." But the "investor losses" referenced

in Forbes related to a precipitous decline in the stock price of Cendant Corporation that

immediately followed a public disclosure of its "accounting irregularities." United States v.

Forbes, No. 3:08-CV-933 (JBA), 2009 WL 1011475, at* 1 (D. Conn. Apr. 15, 2009). In the

context of public filings, it is well-established that movement in stock price shortly after

disclosure of a misrepresentation (or lack of the same) is some evidence of materiality. See

Veleron Holding, B. V v. Morgan Stanley, 117 F. Supp. 3d 404,433 (S.D.N.Y. 2015)

(McMahon, J.) ("Stock price movement is some evidence of materiality, but it is not in and of

itself conclusive"). In such cases, however, there is a close proximity in time between disclosure



                                                   5
of the misrepresentation to investors and the movement in stock price. A decline in stock price

soon after the disclosure of a misrepresentation suggests the misrepresentation mattered to

investors. In the same vein, the absence of stock price movement soon after disclosure of a

misrepresentation suggests the misrepresentation was not material to investors. But that is not

what the Defendants contend in this case. Here, the Defendants argue investor profits realized

long after the alleged misrepresentations are relevant to materiality. Forbes does not support this

proposition.

       This Court thus rejects the Defendants' materiality argument that subsequent investor

profits are relevant to earlier misrepresentations.

                       m.      Civil Penalties

       Finally, the AGF II Defendants contend evidence of investor profits and losses is relevant

to the determination of appropriate civil penalties. (AGF II Defs. Mem. Opp'n at 3.) This

argument is correct, but beside the point. The jury determines liability. The court determines

penalties. See 15 U.S .C. § 78u(d)(3) ("The amount of the penalty shall be determined by the

court."); SECv. Castaldo, No. 8-CV-8397 (JSR), 2009 WL 2591376, at *1 (S.D.N.Y. Aug. 19,

2009) (Rakoff, J.) ("The jury was not asked to determine the relief warranted by these

determinations of liability, because, as both sides agreed, the relief here sought by the SEC ... is

allocated by statute to determination by the Court, as in the case of civil money penalties."

(citing 15 U.S.C. § 78u(d)(3)).

                                                 ***

        This Court therefore GRANTS the motion. No evidence related to investor loss or profit

will be admitted at trial, and no argument concerning this subject will be permitted.

                2.     Motion II: Evidence Related to Reliance on and Involvement of Counsel



                                                      6
           The SEC next moves to exclude evidence related to the involvement of or reliance on

counsel because, according to the SEC, the Defendants have not proffered sufficient evidence to

warrant a reliance on advice of counsel jury instruction. (SEC Mem. Supp. at 11.) The SEC

argues that because the Defendants cannot establish an advice of counsel defense, this Court

should exclude "any evidence or argument that counsel was 'involved' or 'present' in the PPM

preparation or amendment process" because such evidence would be "unduly and irreparably

prejudicial." (Id. at 14- 15 (emphasis in original).) In response, the PAA Defendants argue there

is compelling evidence in the record to support their reliance on the advice of counsel defense.

(PAA Defs. Mem. Opp'n at 7-13.) 1 The PAA Defendants also contend exclusion of any

evidence related to the reliance on and involvement of counsel is premature. (Id. at 16-19.)

           As an initial matter, this Court is not persuaded the SEC's motion is appropriate for

resolution at this stage of the litigation. The SEC argues "courts do not hesitate to preclude a

jury from hearing evidence about advice of counsel where there is insufficient evidence to

ground the claim." (SEC Mem. Supp. at 13-14.) However, none of the decisions the SEC cites

to support this proposit!ion actually does so. In fact, the decisions the SEC cites support the

contrary conclusion- that is, courts routinely allow the jury to hear evidence about interactions

with and advice of counsel even if ultimately there is insufficient evidence for an advice of

counsel instruction. For example, the SEC cites United States v. Hill, 643 F.3d 807, 850-51

(11th Cir. 2011), in which the Eleventh Circuit affirmed the district court's refusal to give an

advice of counsel instruction because the evidence presented at trial, including testimony from

several of the involved attorneys, did not support the instruction. Similarly, the SEC cites United

States v. Travers, 114 F. App'x 283,288 (9th Cir. 2004), in which the Ninth Circuit affirmed the


1   The AGF II Defendants take no position as to the evidence related to the reliance on and involvement of counsel.
(SlW AGF II Defg_Mem. Opp'n at X.)
                                                           7
district court's refusal to give an advice of counsel instruction because the defendant 's testimony

at trial as to his interactions with counsel was insufficient to support the instruction. Thus, not

only do Hill and Travers fail to support the contention that "courts do not hesitate to preclude a

jury from hearing evidence about advice of counsel," both decisions are at odds this contention. 2

          The SEC next argues that a blanket pre-trial exclusion is warranted because the

Defendants "have not and cannot set forth any evidence to establish any of the four elements of

the [reliance on counsel] defense." (SEC Mem. Supp. at 11.) To be entitled to the reliance on

the advice of counsel defense, the PAA Defendants must show that they "made a complete

disclosure to counsel, sought advice as to the legality of [their] conduct, received advice that

[their] conduct was legal, and relied on that advice in good faith." Markowski v. SEC, 34 F.3d

99, 105 (2d Cir. 1994) (citing SEC v. Savoy Indus. , Inc., 665 F.2d 1310, 1314 n.28 (D.C. Cir.

1981)).

          The SEC is wrong. The SEC states that with respect to Timothy Kahler, the attorney the

PAA Defendants engaged in 2013:

                 [T]here is no testimony or documentary evidence showing that
                 anyone disclosed to Kahler the inaccuracy of the audit
                 representations in the 2011 and 2012 PP Ms or that PAA was
                 continuing to sell AGF II units despite the PAA Defendants'
                 knowledge of the falsity of the PPMs. As a result, Kahler never
                 advised that AGF II or PAA could continue selling securities using
                 an inaccurate PPM, or that either could fail to tell previous AGF II
                 investors that the PPM was inaccurate.

    (SEC Mem. Supp. at 13.) This is inaccurate. As the PAA Defendants point out, Allen testified

as follows in his declaration:

                  In late September 2013, after learning that AGF II had not retained
                  Citrin Cooperman to perform an audit, I reached out to Timothy

2
 The SEC also cites SEC v. Tourre , 950 F. Supp. 2d 666 (S.D.N.Y. 2013) (Forrest, J.), and SEC v. Mapp, No. 16-
CV-246, 2017 WL 8780604 (E.D. Tex. Dec. 04, 2017). The defendants in both ofthese cases presented little, if
any, evidence to support a reliance on the idvice of counsel defense. As explained below, the 5ame i~ not true here.
                                                          8
               Kahler, Esq., from the law firm Troutman Sanders LLP to advise
               PAA (including myself) how to proceed. Mr. Kahler had previously
               represented PAA and I knew and respected him and his firm

               To be clear, I contacted Mr. Kahler for the specific purpose of
               obtaining legal advice regarding what PAA and its registered
               representatives had to do since AGF II had not yet performed an
               audit. Mr. Kahler was provided with a copy of the 2012 PPM
               (including, specifically, the audit language contained therein) and he
               was also specifically informed that as of September 2013, no audit
               had been performed. I also informed Mr. Kahler that any other
               document that he needed to review would be provided to him, as I
               am not familiar with what he needed to perform a review and form
               conclusions on how to proceed. After reviewing the documents he
               sought and received, Mr. Kahler informed me that this was an "easy
               fix," explaining that if AGF II received consent from over 50% of
               the investors, the Operating Agreement could be amended to
               dispense with the audit requirement completely.

               Upon receipt of Mr. Kahler's explicit advice and instruction on how
               to proceed, PAA sent correspondence to its top fifteen investors
               seeking consent to amend the Operating Agreement. After receiving
               two objections from investors we informed Mr. Kahler, who then
               advised that the 2012 PPM need not be revised since there would be
               no amendment to the Operating Agreement, but that AGF II should
               perform an audit.

               PAA immediately informed Mr. Johnson of Mr. Kahler' s legal
               advice and, in November 2013, Mr. Johnson sent an email to me
               confirming that he had hired Evangelista and Co., CPA,
               ("Evangelista") to complete the audits from the previous two years.
               Accordingly, at Mr. Kahler 's direction and instruction, PAA
               forwarded an email to AGF II to inform the fifteen investors that
               AGF II hired Evangelista to perform the audit.

(PAA Defs. Mem. Opp'n at 8-9 (emphasis in original).) The SEC may view Allen's testimony

as self-serving and uncorroborated, but that argument goes to the weight of the evidence, not its

admissibility. See United States v. Scully, 877 F.3d 464,475 (2d Cir. 2017) ("One party to a trial

will frequently believe that testimony offered by the other side is false or misleading. That,

however, is not a factor to be weighed against the receipt of otherwise admissible testimony.")




                                                 9
         The SEC advances a similar argument with respect to Andrew Russell, the attorney the

PAA Defendants engaged in 2011. (SEC Mem. Supp. at 11-12.) Based on Russell's deposition

testimony, the SEC argues Russell was asked to conduct a superficial review of the 2011 PPM-

akin to a proofread-and not to provide legal advice as to the content of the document. (Id. at

12.) The SEC also argues that the Defendants' disclosures were deficient-that they did not

"completely disclose ... that there was any issue, let alone any inaccuracy, with the audit

representations in the drafts or the final 2011 PPM." (Id. at 11-12.)

         But, as the PAA Defendants again point out, Allen testified that Russell was tasked with

reviewing the entire 2011 PPM, and Allen stated Russell "was hired specifically for that

purpose." (PAA Defs. Mem. Opp 'n at 7-8.) Russell himself testified that his firm was engaged

to "prepare private placement documents" for AFG II. (PAA Defs. Mem. Opp'n 8.) The PAA

Defendants also contend the 2011 PPM fully disclosed to Russell that AFG II was a newly

formed entity and, as such, AGF II could not possibly have been audited in previous years . For

example, although the 2011 PPM states "annual financial statements will continue to be

audited," it also states:

                  The Company and the Manager are newly formed entities with no
                  operating histories, and, accordingly, no performance histories to
                  which a potential Investor may refer in determining whether to
                  invest in the Company. The Company' s prospects must be
                  considered in light of the risks, expenses and difficulties frequently
                  encountered by new ventures, including the reliance of the Company
                  on the Manager and its key personnel and other factors.

(PAA Defs. Mem. Opp 'n at 11 (emphasis in original).) Whether these facts support an advice of

counsel defense is a question for the fact-finder. 3


3
 Regardless of whether the PAA Defendants are entitled to a reliance on counsel instruction, they also argue
evidence related to their interactions with counsel is admissible because that evidence is relevant to scienter, an
element the SEC must establish to succeed in this enforcement action. (PAA Defs. Mem. Opp'n at 13- 16).
Relevunce, however, is not sufficient. This Court must also weigh the probative value of the evictenGe 11g11irnt itB
                                                           10
          In sum, this Court views exclusion of evidence related to reliance on counsel to be

premature at this stage of the litigation. This Court therefore DENIES the motion. It does so,

however, without prejudice.

          The SEC also moves for an evidentiary hearing in the event the Court denies its motion to

exclude. (SEC Mem. Supp. at 15 n.11.) The SEC argues an evidentiary hearing is "required to

determine whether the Defendants can, in fact, establish the factual predicates" to assert a

reliance on the advice of counsel defense. (Id.) As explained above, however, the Defendants

have offered an evidentiary foundation for the defense. An evidentiary hearing would also not

be useful given that resolution of the disputed issues requires determinations of credibility.

                     3.          Motion III: Evidence Related to the Actions of the SEC
          The SEC next moves to exclude evidence related to the "unclean hands" and Privacy Act

violation affirmative defenses this Court previously struck from the AGF II Defendants' answer.

(SEC Mem. Supp. at 6-7.) Specifically, the SEC seeks to exclude evidence related to "a

supposed 'undercover operation' by two staff accountants from the SEC's Broker-Dealer

Inspection Program and [] supposed false statements to witnesses by SEC Division of

Enforcement attorneys." (Id. at 6.) This Court agrees with the SEC that evidence related to the

stricken affirmative defenses is not relevant to any issue at trial. No evidence concerning the

alleged "unclean hands" or Privacy Act violations will be permitted at trial.

          The SEC also appears to make a far broader argument: that any evidence of its own

actions should be precluded because such evidence simply "repackages" the stricken affirmative




potential prejudicial impact. If the PAA Defendants did not make a full disclosure to counsel, did not seek advice as
to the legality of their conduct, did not receive advice that their conduct was legal, or did not rely on that advice in
good faith- that is, if the PAA Defendants do not satisfy any of the requisite elements for a reliance on counsel
instruction- the probative value (as to scienter) of the evidence related to interactions with counsel is significantly
Jggg 9.nd thll pornnti9.I   for prejudice ig gignificantly more.
                                                                   11
defenses and is irrelevant and prejudicial. (SEC Mem. Supp. at 8-10.)4 But the SEC mentions

evidence of only one of its actions: subpoenaing the accounting firm Frazier & Evangelista

(F&E). (Id. at 5-6.) Apart from that subpoena, the SEC does not explain which of its other

actions are at issue. A blanket exclusion would thus be premature at this stage. The Court

addresses the subpoena question below.

           The SEC seeks to preclude evidence showing the Defendants originally engaged F&E

to perform the needed audits, but F&E reneged on the agreement after receiving a subpoena from

the SEC. (Id.) The SEC contends "there is not even an attenuated connection between the

reason one auditor did not conduct an audit and the quality of an audit performed by an entirely

different auditor." (SEC Reply Mem Supp. at 5.) This argument confuses the issues. Even if the

reason F&E decided not to perform the audits is not relevant to the quality of the audits

Weinberg performed, the reason the Defendants turned to Weinberg to begin with is relevant to

their scienter. The fact that the Defendants originally retained F&E to perform the needed audits

undermines the inference that the Defendants intentionally sought out an unscrupulous auditor

and chose Weinberg for that reason. The SEC makes no argument to the contrary.

         Furthermore, in both its complaint and summary judgment motion, the SEC argues an

October 2018 email sent to investors, which stated audits were "being done" by F &E, contained

fraudulent misrepresentations. (SEC Surnm. J. Mot., ECF No. 120, at 9.) Specifically, the SEC

argues F&E "never agreed to perform an audit for AGF II nor did it ever conduct any audit work

for AGF II." (Id.) Thus, the nature and extent of the relationship between F&E and the

Defendants is directly relevant to whether the October 2018 statement that audits were "being


4
  The SEC cites a number of cases that stand for the uncontroversial proposition that the collateral consequences of
an SEC enforcement action- including monetary and reputational harm to businesses or individual defendants- is
irrelevant and prejudicial. (SEC Mem. Supp. at 8- 10.) These cases do not hold, however, that any and all actions
thB ~EC undBrt9lrng 9rB irrelevant and prejudicial.
                                                         12
done" by F&E was false. The receipt of a subpoena, which the Defendants argue led F&E to

back away from their agreement, is highly probative of the answer to this question. The

subpoena could explain, for example, the reason F &E might have agreed to perform the audits

and then abruptly changed course.

         But this Court also recognizes the potential for prejudice and the need to balance this

potential against the relevance of the evidence. Therefore, although this Court will permit the

Defendants to introduce evidence of the fact of a subpoena, the Defendants will not be allowed

to introduce evidence showing the subpoena came from the SEC. Receipt of a subpoena is

relevant, to the extent it motivated F&E to decline to perform an audit of AGF II. But the source

of the subpoena is of minimal relevance, and any relevance is substantially outweighed by the

risk of prejudice.

        In sum, to the extent the SEC seeks to preclude evidence introduced to show "unclean

hands" or Privacy Act violations, its motion is GRANTED. To the extent the SEC seeks to

preclude any evidence related to its own actions, its motion is DENIED as premature. The SEC

has not explained what actions are at issue. The SEC is free to renew its objections to particular

evidence at trial.

        B.        AGF II Defendants' Motions in Limine

                  1.       Motion I: Evidence Related to the Devor Supplemental Export Report

         The AGF II Defendants first move to exclude portions of the supplemental expert report

prepared by Harris L. Devor. (AGF Defs. Mem. Supp., ECF No. 167, at 2.) 5 The AGF II

Defendants advance a number of arguments in support of that motion, although many of them



5 The AGF II Defendants also move to exclude portions of the original Devor expert report. This Court already

denied the AGF II Defendants ' motion to exclude portions of the original report, see SEC v. Am. Growth Funding II,
20 I&WL l l3JJ64, and the AGr II Defendants offer no reason for this Court to revisit its ecrrlier deGi5ion.
                                                          13
are not clear or developed. This Court views four arguments as appropriate for resolution.

Those arguments are addressed below.

                       1.     Materiality of an Audit

       The AGF II Defendants argue Devor addressed the materiality of an audit to investors

"without any basis for the testimony." (AGF II Defs. Mem. Supp. at 6.) Devor stated the

following:

               [I]n the absence of an audit conducted, and related audit report
               prepared, in accordance with GAAS, investors may be left with no
               assurance beyond that presented by management itself that the
               financial information presented in subject financial statements
               materially conforms with GAAP and is, therefore, free from
               material misstatements or misrepresentations.

(Devor Suppl. Expert Rep., ECF No. 162-2, at 19.) The AGF II Defendants contend that

whether an audit is important to an investor is a factual question for the jury, and therefore Devor

should be precluded from testifying on this point. (AGF II Defs. Mem. Supp. at 6.) This

argument is not persuasive. Although an expert "may not give testimony stating ultimate legal

conclusions," he "may opine on an issue of fact within the jury's province." United States v.

Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991). This is precisely what Devor does in the quoted

passage of his supplemental report. Furthermore, as this Court previously concluded, Devor' s

anticipated testimony as to the importance of an audit "will help the jury understand why an

investor would want to know that a company has had its financials audited." SEC v. Am. Growth

Funding II, 2018 WL 1135564, at *2.

       To the extent the AGF II Defendants move to preclude Devor from testifying as to the

materiality of an audit to investors, their motion is DENIED.

                       11.     Ability of AGF to Repay its Loans




                                                 14
       The AGF II Defendants next contend Devor "provides a completely inappropriate

opinion as to whether AGF LLC could repay its loans, a conclusion far beyond his assignment as

an expert on auditing procedures [] while he admits to no expertise in running a business like

AGF's business." (AGF II Mem. Supp. at 7.) This argument is also unpersuasive. It is well

within the purview of an auditor (or accountant) to evaluate accounts receivable, including

outstanding loans. Such an evaluation is necessary to determine the accuracy and completeness

of the financial statements provided to investors. Devor is thus qualified to opine as to whether

AGF could repay its loans. See Wechsler v. Hunt Health Sys., Ltd., 38.1 F. Supp. 2d 135, 143

(S.D.N.Y. 2003) (Leisure, J.) (concluding a certified public account with seventeen years of

experience was qualified to testify as to accounts receivable). The AGF II Defendants may

challenge Devor' s familiarity with "running a business like AGF ' s business," but this dispute

goes to the weight, not the admissibility of the testimony. See McCullock v. HB. Fuller Co., 61

F.3d 1038, 1043-1044 (2d Cir. 1995) (rejecting a challenge to the testimony of a qualified expert

as to the "breathing zone" of glue fumes, notwithstanding the expert' s alleged lack of "academic

training in fume dispersal and air quality studies," which was "properly explored on cross-

examination").

       To the extent the AGF II Defendants seek to exclude testimony as to whether-in

Devor's expert opinion-AGF could repay its loans, their motion is DENIED.

                       m.      Credibility of Defendant Johnson

       The AGF II Defendants next argue Devor improperly commented on the credibility of

Defendant Johnson in two passages of the supplemental expert report. (AGF II Defs. Mem.

Supp. at 7.) First, the AGF II Defendants point to Devor's conclusion that "Johnson had never

previously prepared the required analysis to determine the quality, performance and collectability



                                                 15
 of AGF LLC's loans to third parties in accordance with GAAP." (Devor Suppl. Expert Rep.          ,r
 42.) In this passage, however, Devor is not commenting on Johnson's credibility, but instead

 stating that Johnson (and by extension AGF II) did not analyze their doubtful accounts in a way

 consistent with GAAP. Devor is qualified to testify as to this opinion.

         Second, the AGF II Defendants contend Devor impugns Johnson's credibility in

 concluding "Johnson's assertions in deposition regarding the nature of the allowance recorded

 and the related collectability of AGF LLC's loans to third parties are unfounded." But whether a

 statement lacks credibility is separate from whether it lacks a factual foundation. In this passage,

 Devor is commenting on whether a conclusion is supported by the facts, and this is properly the

 subject of expert testimony.

        This Court therefore DENIES the motion to exclude the cited passages of the

 supplemental report.

                         1v.    Testimony of Lawrence Meri!

        Finally, the AGF II Defendants argue Devor relies on "inadmissible testimony of non-

 party witnesses" and "hearsay." (AGF II Defs. Mem. Supp. at 4.) The hearsay arguments the

 AGF II Defendants advance are vague and conclusory. The AGF II Defendants do not point to

 specific passages in the supplemental report as examples of inadmissible hearsay.

· Notwithstanding that lack of specificity, the Court notes that Devor's references to the deposition

 testimony of Lawrence Meri!, who performed an audit of AGF II's 2015 financial statements, are

 inadmissible hearsay.

         "Experts can testify to opinions based on inadmissible evidence, including hearsay, if

 'experts in the field reasonably rely on such evidence in forming their opinions."' United States

 v. Mejia, 545 F.3d 179, 197 (2d Cir. 2008) (quoting United States v. Locascio, 6 F.3d 924, 938



                                                  16
(2d Cir. 1993)). "The expert may not, however, simply transmit hearsay to the jury .... [but]

must form his own opinions by 'applying his extensive experience and a reliable methodology'

to the inadmissible materials." Id. (quoting United States v. Dukagjini, 326 F.3d 45, 58 (2d Cir.

2003)). If the expert does not do so, he "is simply 'repeating hearsay evidence without applying

any expertise whatsoever,' a practice that allows the Government to 'circumvent the rules

prohibiting hearsay."' Id. (quoting Dukagjini, 326 F.3d at 58-59).

       Devor's references to the deposition testimony of Meril simply repeat Meril's hearsay

testimony in an attempt to buttress Devor's expert opinion. For example, Devor states:

               In concurrence with my opinion, Mr. Meril testified that he
               determined Rotenberg Meril could not conduct an audit of the
               Company's financial statements in accordance with GAAS without
               evaluating the collectability of AGF LLC's receivables. (Meril, pp.
               38-39).    Mr. Meril further testified that, after obtaining an
               understanding of the operations of the Company and AGF LLC, he
               determined "on day one with the engagement letter" that it was
               necessary to "evaluate the status of the loans at AGF LLC" as a
               component of Rotenberg Meril's audit of the Company's 2015
               financial statements. (Meril, p. 38). Indeed, Mr. Meril agreed with
               an assertion made by the Commission that Rotenberg Meril first had
               to audit AGF LLC before it could conclude its audit of the Company,
               as reflected in the following excerpt from Mr. Meril's deposition:
                      Q: First, you did the audit report for AGF LLC, right?
                      A: That's correct.
                       Q: And that's dated February 8th, 2018, right?
                       A: Yes.
                       Q: And then you did the audit report for AGF II for
                       2015, right?
                       A: That's correct.
                       Q: And did you do them in that order because before
                       you could do the audit report for AGF II, you needed
                       to figure out what the audit was going to be for the
                       entity that made the loans?
                       A: Correct.


                                                17
                           Q: Because one audit's results, AGF LLC's, those
                           results would flow into the analysis for AGF II?
                           A: Correct. It would impact our analysis.
                           (Meril, p. 99).

(Devor Suppl. Expert Rep.        iI 31 .)   Devor is not applying his expertise here, and he is not relying

on hearsay evidence to form his own expert opinion. Instead, Devor is simply repeating hearsay

testimony. 6 The SEC, of course, is free to elicit Meril's live testimony at trial. 7 It cannot,

however, "circumvent the rules prohibiting hearsay" by having Devor repeat Meril's deposition

testimony. Mejia, 545 F.3d 179, 197 (quoting Dukagjini, 326 F.3d at 59).

         This Court therefore GRANTS the motion. The portions of the supplemental expert

report that reference Meril's deposition testimony will not be admitted.

                  2.       Motion II: Evidence Related to SEC Investigative Testimony 8

         The AGF II Defendants move to exclude as inadmissible hearsay sworn statements made

to SEC investigators during their investigation. (AGF II Defs. Mem. Supp. at 8-10.) A blanket

exclusion is inappropriate. The sworn statements qualify as hearsay only if offered to prove the

truth of the matter asserted. See Fed. R. Evid. (801)(c)(2). It is not yet clear for what purpose

the statements will be offered. For example, if a statement is used to impeach a witness or to

refresh a witness' s recollection, it may be admissible. See Fed. R. Evid. 801(d)(l), 803(5). The

Court also notes that two of the transcripts the AGF II Defendants seek to exclude are transcripts

of testimony from the AGF II Defendants' codefendants, Howard Allen and Kerri Wasserman.




6
  Although only one example is provided here, this Court has reviewed all of the references to Meril ' s deposition
testimony in the supplemental expert report and finds each reference suffers from the same flaw.
7
  This Court notes the SEC has not made any argument as to Meril's unavailability.
8
  The " investigative testimony" the AGF II Defendants refer to includes affidavits, declarations, and transcripts of
sworn interviews the SEC obtained throughout the course of its investigation from both party and non-party
WitMMM.
                                                          18
Their testimony could be admissible on a number of different grounds, most obviously as

statements of party opponents. See Fed. R. Evid. 80l(d)(2)(A).

       This Court therefore DENIES the motion without prejudice. The AGF II Defendants

may renew their objections at trial if the SEC attempts to use testimony for an impermissible

purpose.

               3.     Evidence Related to Previous Arrest, Charges and Acquittal
       Finally, the AGF II Defendants seek to preclude the SEC from introducing "any

evidence" related to Johnson's previous acquittal "for unrelated criminal charges." (AGF II

Defs. Mem. Supp. at 10.) The SEC, however, contends exclusion would be premature because

"the AGF Defendants have merely provided a conclusory one-paragraph statement without any

additional details or documentation to clarify the exact nature of the circumstances of such

alleged misconduct." (SEC Mem. Opp' n at 13.) In their reply, the AGF II Defendants do not

mention the nature or circumstances of the previous arrest, the charges against Johnson, or his

acquittal. Instead, the AGF II Defendants simply restate that "the SEC should be precluded from

offering any evidence related to Mr. Johnson's years old arrest and acquittal." (AGF Reply

Mem. Supp. at 5.)

       This does not provide sufficient information for this Court to determine the admissibility

of evidence related to Johnson's previous arrest, the charges against him, or his acquittal. This

Court therefore agrees with the SEC that exclusion would be premature at this stage and

DENIES the motion without prejudice.




                                                 19
II.   CONCLUSION

      This Order resolves docket numbers 166 and 168.
      SO ORDERED.
 Dated: New York, New York
        December 4, 2018
                                                           KIMBA M. WOOD
                                                        United States District Judge




                                             20
